Case 4:04-Cr-00025 Document 1361 Filed in TXSD on 12/12/18 Page 1 of 4

UNITED STATES OF AMERICA,

V.

Richard A. Causey,

lN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DIS

Plaintiff,

Defendants.

et al,

HOUSTON DlV

W]WJWJWJWJW]WJWJWJ

ORDER

 

TRICT OF TEXAS
ISION

CIVIL ACTION NO. H~04-25

The Government’e unopposed Motion for AcceSS to

Sealed Materials

following:
a. Docket
including
c. Docket
d. Docket
e. Docket
f. Docket
g. Docket
h. Docket
i. Docket
j. Docket

Entry NO.

440:

(Docket Entry NO. l

Joint

all declarations, exh

Entry
Entry
Entry
Entry
Entry
Entry
Entry

Entry

NO.

NO.

NO.

NO.

NO.

NO.

NO.

NO.

444:

445:

446:

447:

448:

449:

450:

451:

Sealed

Sealed

Sealed

Sealed

Sealed

Sealed

Sealed

Sealed

356) is GRANTED as to the

Sealed MOtiOn to Dismiss,
ibits, and attachments
Document

Document

Document

Document

DOcument

Document

Document

Document

Case 4:04-Cr-00025 Document 1361 Filed in TXSD on 12/12/18 Page 2 of 4

k. Docket Entry No.

452: Sealed Document, including all

declarations, exhibits, and attachments

l. Docket Entry No.

453: Sealed Document, including all

declarations, exhibits, and attachments

m. Docket Entry No.

454: Sealed Document, including all

declarations, exhibits, and attachments

n. Docket Entry No.

456: Unredacted Copy of Joint Motion to

Dismiss and Memorandum in Support

o. Docket Entry No.
E. Tigar in support
p. Docket Entry No.
g. Docket Entry No.
by USA

r. Docket Entry No.
Conference held on
s. Docket Entry No.
on September 8, 200
t. Docket Entry No.

u. Docket Entry No.

457: Unredacted Declaration of Michael
of Defendants’ Joint Motion to Dismiss
458: Sealed Document

459: Sealed Motion with Proposed Order

462: Transcript of Scheduling
September l, 2005

463: Transcript of Motion Hearing held
5

464: Sealed Document

491: Government’s Opposition, including

all declarations, exhibits, and attachments

v. Docket Entry No.
w. Docket Entry No.

including all decla

493: Unredacted Opposition by USA
504: Defendants Reply Memorandum,

rations, exhibits, and attachments

Case 4:O4-Cr-00025 Document 1361 Filed in TXSD on 12/12/18 Page 3 of 4

X. Docket Entry No.

y. Docket Entry No.

Conference held on

z. Docket Entry No.

505:

552:

Sealed Document

Transcript of Scheduling

November 18, 2005

553:

declarations, exhibits,

aa. Docket Entry No. 554:

bb. Docket Entry
554

cc. Docket Entry
held on December
dd. Docket Entry
by USA

ee. Docket Entry
ff. Docket Entry
gg. Docket Entry

hh. Docket Entry

ii. Docket Entry No. 596:

No.

No.

No.

No.

No.

No.

No.

2005

declarations, exhibits,

jj. Docket Entry No. 599:

558:

561:

564:

568:

569:

588:

595:

Sealed Motion, including all

and attachments

Sealed Motion with Proposed Order

Sealed Order re: Docket Entry No.

Transcript of Evidentiary Hearing

Sealed Motion with Proposed Order

Sealed Document
Sealed Document
Sealed Document
Sealed Motion

Sealed Motion, including all

and attachments

Sealed Document.

The Government’s motion is DENIED as to the following:

b. Docket Entry Nos. 441:

Sealed Document.

Case 4:O4-Cr-00025 Document 1361 Filed in TXSD on 12/12/18 Page 4 of 4

lt is hereby ORDERED that the Clerk’s Office provide
counsel for the Government at the address below with copies of
the above-listed documents to which access has been granted,
together with any declarations, exhibits, or attachments:

Jeremy R. Sanders
Trial Attorney
Fraud Section, Criminal Division
LLS.l)eparUnentofJusdce
1400 New York Avenue, N.W.
Washington, D.C. 20005

Tek(202)616-2650

jeremy.sanders@usdoj.gov

lt is further ORDERED that the above documents remain
sealed and redacted until further order of the Court.

SIGNED at Houston, Texas, on this the 12th day of December,

%

SIM LAKE
UNITED STATES DISTRICT JUDGE

2018.

 

/

